DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 02/07/2022, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim Rejections - 35 USC § 112
Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended the independent claims 11 and 15 to recite a first hermetic ring and a second hermetic ring and wherein the outer casing is hermetically engaged with the rotatable conduit. Similarly claim 13 recites “the first hermetic ring”. Firstly, the specification does not include either the word hermetic or hermetically; secondly, the disclosed first sealing ring does not provide a hermetic seal which raises the issue of new matter. Applicant’s specification discloses at paragraph [0054] that “The chamber 112 is sealed with respect to the 
In the interest of advancing prosecution, the examiner respectfully suggest that claims 11, 13 and 15 be amended as follows, consistent with the specification, in order to overcome the 35 U.S.C. 112(a) rejection:

11. 	(Currently Amended) A joint for systems for transporting a high temperature heat transfer fluid, the joint comprising: 

a first sealing 
a rotatable conduit permanently in contact with the first sealing 
an outer casing that delimits a chamber from which the fixed conduit and the rotatable conduit extend, wherein a contact region is arranged between the rotatable conduit and the first sealing 
wherein the outer casing is sealingly sealing by a static gasket, 
wherein the first sealing 
wherein the fixed conduit comprises an axially elastically deformable elastic conduit, coaxial to the fixed tubular element and made as a metallic bellows, 
wherein the outer casing comprises an annular outlet wall, through which the rotatable conduit passes, and the second sealing 
wherein the joint further comprises a stuffing box device operating on the second sealing 

13. 	(Currently Amended) The joint of claim 11, wherein the rotatable conduit comprises a bushing placed in contact with the first sealing 

15. 	(Currently Amended) A concentrator system for converting solar power, the concentrator system comprising: 
a plurality of modules, wherein each module comprises a plurality of rotatable mirrors and a local circuit for a heat transfer fluid, wherein the local circuit comprises a receiver section, a local inlet section, and a local outlet section; 
a distribution network for fluidically connecting the plurality of modules, comprising a network inlet section connected to the local inlet section, and a network outlet section connected to the local outlet section; and 
a plurality of joints, wherein each joint comprises: 
a fixed conduit comprising a fixed tubular element having extension along a rectilinear axis between an outer end and an opposing inner end; 
a first sealing 
a rotatable conduit permanently in contact with the first sealing 
an outer casing that delimits a chamber from which the fixed conduit and the rotatable conduit extend, wherein a contact region is arranged between the rotatable conduit and the first sealing 
wherein the outer casing is sealingly sealing by a static gasket, 
wherein the first sealing 

wherein the outer casing comprises an annular outlet wall, through which the rotatable conduit passes, and the second sealing 
wherein the joint further comprises a stuffing box device operating on the second sealing 
each joint connecting the local inlet section or the local outlet section of each module with respectively the network inlet section or the network outlet section of the distribution network.
Allowable Subject Matter
Claims 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image1.png
    727
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    695
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799